Sharpstein, J., concurring:
I concur in the affirmance of the judgment and order of the Court below, on the ground that the plaintiff has failed to show a want of probable cause for suing out the injunction. The defendant in this action, who was the plaintiff in the injunction suit, commenced the action by filing a complaint upon which he obtained a temporary injunction. That complaint was demurred to, the demurrer sustained, the temporary injunction dissolved, and judgment rendered in favor of the defendants in that action who are the plaintiffs in this.
*127The complaint in the injunction suit is signed by counsel, and if it failed to state facts sufficient to entitle the plaintiff in that action to an injunction, he cannot be held to be liable for maliciously suing out the writ. A complaint contains a statement of a plaintiff’s cause of action. If it fails to state facts sufficient to constitute a cause of action, it is not the plaintiff’s fault, but that of his counsel, that it is filed and process is issued upon it. All that a plaintiff is required to do, is to state fully and fairly to his counsel the facts of his case. If upon the facts so stated the counsel commences an action which the facts will not sustain, the client cannot be held liable on the ground of want of probable cause. The client relieves himself of such liability by making a full and fair statement of the facts of his case to his counsel. In this case, the facts stated to counsel were embodied in a complaint signed by counsel, and they were not sufficient to constitute a cause of action. There is nothing in all this to indicate that the defendant overstated or understated the facts of his case to his counsel. The facts alleged in the complaint were not disproved. By demurring to the complaint the defendants in that action admitted that they were true. Can a party who commences an action by advice of counsel upon facts which, although insufficient to constitute a cause of action, are nevertheless true, be held liable for having commenced it without probable cause? I think not. I do not think that- the protection which the law gives to a party "who fully and fairly states the facts of his case to counsel learned in the law, has ever been invoked in a plainer case than this.
If the plaintiff had ever had a cause of action, I do not think that the Statute of Limitations would have commenced running upon it until after the final determination of the injunction suit. The sole object of that suit was to obtain an injunction, and want of probable cause for suing one out could not be established until it was finally determined that the party was not entitled to it. The case of suing out an attachment which is an ancillary writ is distinguishable from this.